Citation Nr: 9924335	
Decision Date: 08/26/99    Archive Date: 08/27/99

DOCKET NO.  98-16 979	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for loss of vision of 
the right eye on a direct basis and as secondary to service-
connected internal derangement of the left knee.

2.  Entitlement to service connection for a heart disorder on 
a direct basis and as secondary to service-connected internal 
derangement of the left knee.

3.  Entitlement to service connection for a neck disability 
on a direct basis and as secondary to service-connected 
internal derangement of the left knee.

4.  Entitlement to service connection for a back disorder on 
a direct basis and as secondary to service-connected internal 
derangement of the left knee.

5.  Entitlement to service connection for bilateral hearing 
loss.

6.  Entitlement to an increased evaluation for internal 
derangement of the left knee, currently evaluated as 10 
percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The veteran had active military service from December 1965 to 
December 1967.  He has been represented throughout his appeal 
by The American Legion.  

This matter came before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from rating decisions of the 
Los Angeles, California Regional Office (RO).  By a rating 
action in August 1997, the RO denied the veteran's claim of 
entitlement to a rating in excess of 10 percent for his 
service-connected left knee disorder.  Subsequently, in a 
rating action of August 1998, the RO denied the veteran's 
claim of entitlement to service connection for a back 
disorder, a neck disorder, loss of vision in the right eye, 
and a heart disorder, all on direct basis and as secondary to 
his service-connected left knee disorder; this rating action 
also denied service connection for hearing loss.  

On April 28, 1999, the veteran appeared and offered testimony 
at a hearing before the undersigned member of the Board, 
sitting at Los Angeles, California.  A transcript of the 
hearing is of record.  At the hearing, the veteran submitted 
additional evidence for which he has provided written waiver 
of RO review under 38 C.F.R. § 20.1304 (1998).  The appeal 
was received at the Board in May 1999.  

For reasons that will be set forth below, the issues of 
entitlement to service connection for hearing loss, service 
connection for a neck disorder, service connection for a back 
disorder, and an increased rating for internal derangement of 
the left knee, will be addressed in the remand section 
following the decision.  


FINDINGS OF FACT

1.  There is no competent evidence of a right eye disorder in 
service, or of a nexus between the veteran's current right 
eye disorder and inservice disease or injury.  

2.  The veteran has not presented competent evidence to show 
that a right eye disorder was caused by his service-connected 
left knee disorder or is related in any manner.  

3.  It is not shown that a heart disorder was present in 
service or within a year following service; competent medical 
evidence attributing a current heart disorder to service has 
not been submitted.  

4.  The veteran has not submitted competent evidence linking 
a current heart condition to his service-connected left knee 
disorder.  

5.  The claims for service connection for neck and back 
disorders and for hearing loss are plausible.


CONCLUSIONS OF LAW

1.  The veteran has not submitted a well-grounded claim for 
service connection for a right eye disorder on direct basis, 
or as secondary to service-connected internal derangement of 
the left knee.  38 U.S.C.A. §§ 1110, 5107(a) (West 1991); 38 
C.F.R. §§ 3.303, 3.310(a) (1998).  

2.  The veteran has not submitted a well-grounded claim for 
service connection for a heart disorder on direct basis, or 
as secondary to service-connected internal derangement of the 
left knee.  38 U.S.C.A. §§ 1110, 5107(a) (West 1991); 38 
C.F.R. §§ 3.303, 3.310(a) (1998).  

3.  Claims for service connection for neck and back disorders 
and hearing loss are well-grounded.  38 U.S.C.A. §§ 1110, 
5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Right eye and heart disorders

A.  Factual background.

The service medical records are negative for complaints or 
findings referable to a right eye or heart disorders.  When 
the veteran was examined for service entrance in December 
1965, his blood pressure was 130/80, and visual acuity was 
20/20, bilaterally; the cardiovascular system was normal on 
clinical examination.  A chest X-ray revealed no pathology.  
When the veteran was examined prior to his separation from 
service in December 1967, his blood pressure was 122/72, a 
chest X-ray was negative, and his cardiovascular system was 
normal on clinical examination.  Visual acuity was reported 
as 20/20, bilaterally.  

On the occasion of the initial VA compensation examination in 
February 1968, visual acuity was reported to be 20/20, 
bilaterally.  Blood pressure reading was 114/74.  Heart 
sounds were of normal quality; no murmurs were noted, and P2 
was slightly louder than A2 with sinus arrhythmia.  No 
pertinent diagnosis of a heart disorder or a right eye 
disorder was noted.  

In a March 1968 rating decision, the veteran was granted 
entitlement to service connection for internal derangement of 
the left knee, evaluated as 10 percent from December 13, 
1967.  

During a VA compensation examination in February 1969, an x-
ray study of the veteran's chest was normal; it was noted 
that the heart was not enlarged.  The veteran was admitted to 
a VA hospital in May 1982 for injuries sustained from an 
automobile accident and unrelated to the issues in question.  
On physical examination, blood pressure reading was 120/80 
and the heart had regular rate and rhythm; no pertinent 
diagnosis was noted.  The records reflect no complaints or 
findings of a right eye disorder.  

The veteran's initial claim for service connection for a 
right eye and heart disorders, both on a direct basis and as 
secondary to his service-connected left knee disorder, was 
received in November 1997.  

Received in January 1998 were VA outpatient treatment reports 
dated in October 1997, which show that the veteran received 
treatment for several disabilities.  A treatment report dated 
October 23, 1997 indicated that the veteran had a newly 
recognized atrial fibrillation.  

Received in October 1998 was a VA outpatient treatment report 
dated in September 1998, indicating that the veteran had 
decreased vision in both eyes and irregular heart rhythm.  
The report noted that an electrocardiogram revealed atrial 
fibrillation with ventricular rate approximately 110; it was 
also noted that the veteran was told of the risks of atrial 
fibrillation, and it was recommended that he received 
constant monitoring.  

At his personal hearing in April 1999, the veteran contended 
that he never had any vision or heart problems prior to 
service.  The veteran reported that decreased vision was 
noted two years ago, and it has been related to the damage to 
his spinal column.  The veteran also testified that his 
chiropractor indicated that his left knee disorder may have 
contributed to the development of his heart disorder.  

Submitted at the hearing were VA outpatient treatment reports 
dated from October 1997 to September 1998, reflecting 
clinical attention and treatment for several disabilities.  A 
treatment report dated in October 1997 indicates that the 
veteran was seen for complaints of decreased peripheral 
vision in the right eye for the past year.  It was noted that 
he had no chest pain, positive dyspnea, and no orthopnea.  
Examination revealed right lateral visual field defect and 
irregular rhythm in the heart; no murmurs were noted.  An EKG 
reported findings of atrial fibrillation.  The assessment was 
atrial fibrillation.  Also submitted was a private medical 
statement from Robert Gonzalez, D.C., dated in April 1999; 
however, this report does not contain any finding or opinion 
regarding a right eye or heart disorder.  

B.  Legal analysis.

The veteran has the burden of submitting evidence sufficient 
to justify a belief by a fair and impartial individual that 
his/her claim is well-grounded.  38 U.S.C.A. § 5107(a) (West 
1991).  A well-grounded claim is a plausible claim, one which 
is meritorious on its own or capable of substantiation. Such 
a claim need not be conclusive but only possible to satisfy 
the initial burden of 38 U.S.C.A. § 5107(a) (West 1991); 
Murphy v. Derwinski, 1 Vet. App. 78, 80 (1990).  The claim 
must be accompanied by supporting evidence; allegations are 
not enough.  Tirpak v. Derwinski, 2 Vet. App. 609 (1992).  In 
order for a claim to be well-grounded, there must be 
competent evidence of current disability (a medical 
diagnosis), of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and a nexus 
between the inservice injury or disease and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet. App. 
498 (1995).  

Under applicable criteria, service connection may be granted 
for disability resulting from disease or injury which was 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131 (West 1991).  Where the veteran served 90 days or more 
during a period of war or after December 31, 1946 and certain 
diseases, such as heart disease, become manifest to a degree 
of 10 percent within 1 year from date of termination of such 
service, such diseases shall be presumed to have been 
incurred in service, even though there is no evidence of such 
diseases during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 1991); 38 C.F.R. 
§§ 3.307, 3.309 (1998).  

With chronic disease shown as such in service or within the 
presumptive period so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service 
connected, unless clearly attributable to intercurrent 
causes.  For the showing of chronic disease in service, there 
is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the disease identity is established, there 
is no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service or in the presumptive period 
is not, in fact, shown to be chronic, or where the diagnosis 
of chronicity may be legitimately questioned.  When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b) (1998).  

Additionally, service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service, see 38 C.F.R. § 3.303(d) 
(1998); and for a disability which is proximately due to or 
the result of a service connected injury, see 38 C.F.R. 
§ 3.310 (1998).  In Allen v. Brown, 7 Vet. App. 439 (1995), 
the Court held that "disability" as set forth in 38 
U.S.C.A. § 1110 "refers to impairment of earning capacity, 
and that such definition mandates that any additional 
impairment of earning capacity resulting from an already 
service-connected condition, regardless of whether or not the 
additional impairment is itself a separate disease or injury 
caused by the service-connected condition, shall be 
compensated."  Allen v. Brown, 7 Vet. App. at 448 (emphasis 
in original).  

Significantly, to establish a well-grounded claim for service 
connection for a disorder on a secondary basis, the veteran 
must present medical evidence to render plausible a 
connection or relationship between the service-connected 
disorder and the new disorder.  Jones v. Brown, 7 Vet. App. 
134 (1994).  Evidence submitted in support of the claim is 
presumed to be true for purposes of determining whether the 
claim is well-grounded.  King v. Brown, 5 Vet. App. 19, 21 
(1993).  However, lay assertions of medical diagnosis or 
causation do not constitute competent evidence sufficient to 
render a claim well-grounded.  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1992); Espiritu v. Derwinski, 2 Vet. App. 492, 
495 (1992).  

I.  Service connection for a right eye disorder on direct and 
secondary basis.

As noted above, in order to establish service connection for 
a disability, there must be evidence of an injury or disease 
in service and a present disability which is associated with 
that injury or disease.  The Board notes that the service 
medical records are completely negative for any complaints or 
findings of a right eye disorder.  The earliest post service 
medical evidence of a right eye disorder was in October 1997, 
many years after service, and such does not include any 
medical opinion linking the complaints to service or to a 
service-connected disorder.  Because there is no competent 
medical evidence showing a causal relationship between the 
veteran's currently manifested right lateral visual defect 
and his period of military service, the claim of entitlement 
to service connection for a right eye disorder on a direct 
basis is not well-grounded.  See Caluza. 

The Board has also considered testimony given by the veteran 
during his personal hearing in April 1999.  The veteran 
offered his own opinion that his current right eye disorder 
was related to his service-connected left knee disorder.  Lay 
persons such as the veteran, however, are not qualified to 
offer an opinion that requires medical knowledge, such as a 
diagnosis or an opinion as to the cause of a disability.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992).  See 
also Grottveit v. Brown, 5 Vet. App. 91, 93 (1993) (a veteran 
does not meet his burden of presenting evidence of a well-
grounded claim where the determinative issue involves medical 
causation and the veteran presents only lay testimony by 
persons not competent to offer medical opinions).  

The veteran also testified that his chiropractor had told him 
that the loss of his peripheral vision was related to the 
service-connected left knee disorder because the knee 
affected the entire spinal column and the associated nerves.  
However, the veteran's statement regarding what this medical 
care provider said is not sufficient to render the claim 
well-grounded, even if it is assumed that a chiropractor is 
competent to render such an opinion.  Hearsay medical 
evidence, as transmitted by a lay person, is not sufficient 
to render a claim well-grounded because the connection 
between what a physician said and the lay person's account of 
what the physician purportedly said is simply too attenuated 
and inherently unreliable to constitute medical evidence.  
Evidence from the doctor to this effect, however, would be 
probative for purposes of reopening the claim.  See Robinette 
v. Brown, 8 Vet. App. 69, 77 (1995).  See also Kirwin v. 
Brown, 8 Vet. App. 148, 153 (1995).  

In summary, the veteran has not presented any competent 
evidence linking his current right eye disorder, to include a 
right lateral visual defect, with service or with a service-
connected left knee disorder.  Accordingly, the Board 
concludes that the claim for service connection for a right 
eye disorder is not well-grounded.  

II.  Service connection for a heart disorder on direct and 
secondary basis.

Regarding first the veteran's claim seeking service 
connection for a heart disorder on a direct basis, the Board 
finds that the veteran is currently diagnosed with atrial 
fibrillation, as evidenced by recent VA medical records.  
However, the first medical diagnosis of a heart disorder is 
in 1997, many years after the veteran's discharge service.  
The veteran's service medical records are entirely negative 
for any evidence of a heart disorder and his VA examination, 
in February 1968, was entirely normal regarding the cardio-
vascular findings.  Therefore, the evidence does not 
demonstrate the onset of a heart disorder until approximately 
30 years after separation from service, and does not 
otherwise provide a medical opinion which would serve to link 
the veteran's currently diagnosed heart disorder to service.  
As such, a basis to grant service connection on a direct 
basis would not be well-grounded, and must be denied.  See 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995); see also 38 
U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 (1998).  

Furthermore, the evidence fails to demonstrate that the 
veteran's heart disorder is proximately due to his service-
connected internal derangement of the left knee.  Competent 
medical evidence linking the heart disorder to the veteran's 
left knee disorder, in the form of an opinion by a medical 
professional, has not been presented.  The veteran's own 
assertions and testimony to the effect that his heart 
disorder is related to his service-connected left knee 
disorder is not particularly probative because lay persons 
(i.e., persons without medical expertise) are not competent 
to offer medical opinions as to etiology or causation.  Moray 
v. Brown, 5 Vet. App. 211 (1993); Grottveit v. Brown, 5 Vet. 
App. 91 (1993); Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  

Without evidence of a nexus, or link, between the service-
connected left knee disorder and the current heart disorder 
as provided by competent medical evidence, the claim is not 
well-grounded, and must be denied.  See Caluza v. Brown, 7 
Vet. App. 498, 506 (1995); see also 38 U.S.C.A. § 1110 (West 
1991); 38 C.F.R. § 3.303 (1998).  

Although, when a claim is not well-grounded, the VA does not 
have a statutory duty to assist a claimant in developing 
facts pertinent to his claim, VA may be obligated under 38 
U.S.C.A. § 5103(a) to advise a claimant of evidence needed to 
complete his application.  This obligation depends upon the 
particular facts of the case and the extent to which the 
Secretary of the Department of Veterans Affairs has advised 
the claimant of the evidence necessary to be submitted with a 
VA benefits claim.  Robinette v. Brown, 8 Vet. App. 69 
(1995).  In this case, the RO fulfilled its obligation under 
section 5103(a) in the October 1998 Statement of the Case in 
which the veteran was informed of the reasons for the denial 
of his claims with respect to these issues.  


Neck and back disorders and hearing loss

The requirements for submitting a well-grounded claim for 
service connection are set forth above. The veteran 
essentially contends that service connection is warranted for 
bilateral hearing loss, a neck disorder, and a back disorder, 
all of which developed as a result of military service.  The 
veteran maintains that his bilateral hearing loss was caused 
by noise exposure during service; he states that, as an 
infantryman, he was exposed to noise from the machine guns 
and other weapons used during advanced infantry training.  
The veteran further maintains that service medical records 
clearly reflect a finding of hearing loss at the time of his 
discharge examination in December 1967.  The veteran also 
contends that he suffered injuries to his back and neck at 
the same time that he injured his left knee in service.  
Alternatively, he argues that his neck and back disorders 
developed as secondary to his service-connected left knee 
disorder.  

At the time of his personal hearing in April 1999, the 
veteran maintained that he was exposed to small arms fire 
during basic training; he stated that he was subsequently 
exposed to noise from other weapons during advanced training.  
The veteran indicated that they were never issued any hearing 
protection or hearing aids.  The veteran reported that a VA 
examination conducted in 1997 reported findings of abnormal 
hearing in both ears.  The veteran testified that a doctor 
had related his back condition to the fall in service and to 
his service-connected left knee disorder.  The veteran 
further testified that Dr. Robert Gonzalez and Dr. Smith have 
related both his back and neck disorders to his service-
connected left knee disorder.  

The service medical records do reflect that a finding of 
decreased hearing acuity was made during service.  The 
veteran maintains that he has continued to experience hearing 
problems since.  The United States Court of Appeals for 
Veterans Claims (Court) held in Hensley v. Brown, 5 Vet. App. 
155 (1993) that service connection is not precluded for 
hearing loss simply because the disability was not manifested 
during service or within the applicable one year presumptive 
period.  If the evidence demonstrates that the veteran 
suffered hearing loss during his period of service, even 
though such loss does not reach the level of a disability 
under VA regulations, then direct service connection may 
nevertheless be established by evidence demonstrating that a 
current hearing disability under 38 C.F.R. § 3.385 (1998), is 
in fact causally related to military service.  Id at 160. 

Post-service, the record contains a report of a VA outpatient 
treatment report dated in October 1997, which reflect that 
the veteran reported a history of decreased hearing in both 
ears for the past 30 years.  The pertinent diagnoses consist 
of an assessment of decreased hearing.  The Board finds that 
the veteran has submitted a well-grounded claim of 
entitlement to service connection for hearing loss.  Further, 
it is noted that the veteran has not been provided VA 
audiological evaluation to determine the nature, etiology and 
severity of his current bilateral hearing loss.  In light of 
the Court's holding in Hensley, the Board concludes that a VA 
examination is necessary prior to further appellate review.  

The Board observes that, in an April 1999 private medical 
statement, Robert Gonzalez, D.C., indicated that he examined 
the veteran on April 27, 1999.  Dr. Gonzalez stated that, 
after reviewing his records, examination, and radiographs, he 
believed that there could be a correlation to the veteran's 
spine due to the injury to his knee, which is documented, and 
the resultant gait/limp caused by the injury.  Dr. Gonzalez 
opined that an aberrant walking gait over time could and 
would affect the pelvic/vertebral column complex and, in 
turn, cause vertebral joint dysfunction, thus predisposing 
the entire column towards degenerative joint disease and/or 
related arthritic disorders.  

In Allen v. Brown, 7 Vet. App. 439 (1995), the Court observed 
that the Board had relied exclusively upon a rule which 
required an etiological relationship between the appellant's 
service-connected disability and the subsequent onset of 
another disability.  The Court held that pursuant to 38 
U.S.C.A. § 1110 (West 1991) and 38 C.F.R. § 3.310(a) (1998), 
when aggravation of a veteran's non-service connected 
condition is proximately due to or the result of a service-
connected condition.  Dr. Gonzalez's statement is supportive 
of a relationship between the neck and back disorders and the 
service-connected left knee disability.  Thus the claims for 
service connection for the neck and back disorders are 
plausible and well-grounded.


ORDER

Entitlement to service connection for a right eye disorder on 
a direct basis and as secondary to service-connected internal 
derangement of the left knee is denied as not well-grounded.  

Entitlement to service connection for a heart disorder on a 
direct basis and as secondary to service-connected internal 
derangement of the left knee is denied as not well-grounded.  

The claims for service connection for hearing loss, and back 
and neck disorders are well-grounded.


REMAND

The veteran is also seeking an increased rating for his 
service-connected left knee disorder.  The veteran contends 
that his left knee has increased in severity; as such, he 
argues that a rating above 10 percent is warranted.  The 
first responsibility of a claimant is to present a well-
grounded claim.  38 U.S.C.A. § 5107(a) (West 1991).  A claim 
for an increased evaluation is well grounded if the claimant 
asserts that a condition for which service connection has 
been granted has worsened.  Proscelle v. Derwinski, 2 
Vet.App. 629, 632 (1992).  At his personal hearing in April 
1999, the veteran indicated that he was currently receiving 
treatment for his left knee at the Loma Linda Hospital.  The 
veteran indicated that he had problems with swelling in the 
left knee; he stated that he had to go to the VA hospital to 
have the knee drained at least once each year.  The veteran 
testified that he had constant pain on a daily basis; on a 
scale of 1 to 10, the veteran stated that his pain was a 9.  
The veteran also reported problems with locking and popping 
in the left knee; he stated that he was told that he had 
arthritis in the left knee.  The veteran also reported 
difficulty walking as a result of pain in the left knee.  

The Board notes that, while the report of VA examination in 
April 1997 noted the veteran's report of pain in the left 
knee in walking and at rest, there was no discussion by the 
examiner of any functional limitation due to pain which may 
have been present and no discussion of the effects of any 
reported increases in pain or flare-ups resulting from 
activity, as required by DeLuca v. Brown, 8 Vet. App. 202 
(1995).  Thus, after reviewing the record, the Board is of 
the opinion that additional development is required prior to 
final adjudication.  

Moreover, during the April 1999 hearing, the veteran's 
representative asserted that there was clear and unmistakable 
error in the March 1968 rating decision which assigned a 10 
percent disability rating for the veteran's service-connected 
left knee disorder.  Significantly, if the rating assigned in 
March 1968 was clearly and unmistakably erroneous should 
would possibly impact on the veteran's current claim for an 
increased evaluation for his left knee disorder. 

The VA has an affirmative duty to assist the veteran in the 
development of facts pertinent to his claim.  38 U.S.C.A. 
§ 5107(a); 38 C.F.R. § 3.103(a) (1998); Talley v. Brown, 6 
Vet. App. 72, 74 (1993).  This duty includes securing private 
and VA medical records to which a reference has been made, as 
well as conducting a thorough and contemporaneous medical 
examination of the veteran.  See Caffrey v. Brown, 6 Vet. 
App. 377, 381 (1994); Schafrath v. Derwinski, 1 Vet. App. 
589, 593 (1991).

In light of the foregoing, the case is hereby REMANDED to the 
RO for the following actions:

1.  The RO should contact Robert 
Gonzalez, D.C., and request that he 
provide any medical records he may have 
used in rendering the medical opinion in 
his April 1999 medical statement.  
Specifically, Dr. Gonzalez should provide 
those records which chronicle any 
problems the veteran has had with his 
gait, as a result of the service-
connected left knee disorder.  Any 
information obtained must be associated 
with the claims file.  

2.  The RO should ask the veteran to 
identify the names, addresses, and 
approximate dates of treatment for all 
health care providers who may possess 
additional records pertinent to his 
claims, with particular attention to any 
available records from Dr. Smith.  With 
any necessary authorization from the 
veteran, the RO should obtain copies of 
those treatment records identified by the 
veteran which were not previously 
secured.  Whether or not the veteran 
responds, the RO should obtain all VA 
treatment records of the veteran not 
currently of record.  The request for 
records should include any treatment at 
the Loma Linda VA Medical Center, 
including the report of an audiometric 
examination conducted in 1997.  All 
records obtained should be associated 
with the claims folder.  

3.  The veteran should be afforded a VA 
audiological examination to determine the 
nature, etiology, and severity of any 
current bilateral hearing loss.  All 
indicated testing should be performed in 
order to fully evaluate the veteran's 
condition.  It is imperative that a copy 
of this REMAND be provided to the 
examiner, and the claims folder should be 
made available to the examiner for review 
prior to the examination.  The examiner 
should specifically indicate whether he 
or she had the opportunity to review the 
claims folder.  The examiner should set 
forth an opinion as to whether it is at 
least as likely as not that any current 
hearing loss was caused by noise exposure 
during the veteran's active duty service, 
OR whether it is more likely than not 
that the hearing loss is related to post-
service noise exposure or other post-
service etiology.  A complete rationale 
for any opinion expressed must be 
provided.  

4.  The RO should then schedule the 
veteran for a VA orthopedic examination 
to determine the nature, etiology and 
severity of any neck and back disorders 
found.  All indicated tests and studies 
should be accomplished.  The claims file 
must be made available to and reviewed by 
the examiner.  After review of the claims 
file the examiner should provide an 
opinion as to whether it is at least as 
likely as not that any currently 
diagnosed neck and/or back disorders were 
caused or aggravated by his service-
connected left knee disorder.  A complete 
rationale should be given for opinions 
and conclusions expressed.  

5.  The veteran should be afforded an 
orthopedic examination to determine the 
nature and severity of his service-
connected left knee disorder.  All 
indicated testing should be conducted.  
The claims folder should be made 
available to the examiner for review 
purposes prior to the examination and the 
entry of the opinions requested, and the 
examiner should specifically state 
whether he/she had the opportunity to 
review the claims folder.  The examiner 
should record pertinent medical 
complaints, symptoms, and clinical 
findings, including specifically active 
and passive range of motion, and comment 
on the functional limitations, if any, 
caused by the veteran's service-connected 
disorder in light of the provisions of 38 
C.F.R. §§ 4.40, 4.45.  

In accordance with DeLuca, the 
examination report must cover any 
weakened movement, including weakened 
movement against varying resistance, 
excess fatigability with use, 
incoordination, painful motion, pain with 
use, and provide an opinion as to how 
these factors result in any limitation of 
motion.  If the veteran describes flare-
ups of pain, the examiner should offer an 
opinion as to whether there would be 
additional limits on functional ability 
during flare-ups, and if feasible, 
express this in terms of additional 
degrees of limitation of motion during 
the flare-ups.  If the examiner is unable 
to offer an opinion as to the nature and 
extent of any additional disability 
during a flare-up that fact should be so 
stated.  Negative findings should be 
reported in detail.  

6.  Regarding the notice to the veteran 
of the examinations scheduled in 
connection with this remand, the RO 
should provide the veteran with 
information sufficient to inform him of 
the consequences of a failure to report 
for any scheduled examination without 
good cause.  38 C.F.R. § 3.655.  If he 
fails to report for the examination, this 
fact should be noted in the claims folder 
and a copy of the scheduling of 
examination notification or refusal to 
report notice, whichever is applicable, 
should be obtained by the RO and 
associated with the claims folder.  

7.  After undertaking any development 
deemed appropriate, the RO should invite 
the veteran and his representative to 
submit any additional argument concerning 
the claim of clear and unmistakable error 
in the assignment of a 10 percent rating 
for the service-connected left knee 
disorder in the March 27, 1968 rating 
decision.  Thereafter that issue should 
be adjudicated.  In the event of an 
unfavorable decision, the veteran must be 
informed of the need to file a notice of 
disagreement if he takes issue with the 
decision.  If a notice of disagreement is 
submitted, the veteran should be provided 
a statement of the case, which should 
include a summary of all the pertinent 
evidence in the case, citation to 
pertinent law and regulations, a 
discussion of how the law and regulations 
affected the decision, and the reasons 
for the decision.  The veteran should 
also be informed of the need to file a 
substantive appeal to this decision if he 
wishes the Board to consider the matter.  

8.  After the development requested above 
has been completed to the extent 
possible, the RO should readjudicate the 
veteran's claims, to include 
consideration of all additional evidence 
added to the record, and all factors 
enumerated in the Court's decision in 
Allen and DeLuca, Supra, as well as 38 
C.F.R. §§ 3.310, 4.40 and 4.45.  

9.  If the decision remains adverse to 
the veteran, both he and his 
representative should be furnished a 
supplemental statement of the case which 
summarizes the pertinent evidence, all 
applicable law and regulations, including 
the provisions of 38 C.F.R. §§ 3.310, 
4.40 and 4.45, and reflects detailed 
reasons and bases for the decision.  They 
should then be afforded the applicable 
time period in which to respond.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	N. R. ROBIN
	Member, Board of Veterans' Appeals







